DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a sample plate for a probe electrospray ionization source, comprising a substantially plate-shaped main body and a substantially plate-shaped lid, wherein the main body includes a concave portion for holding a sample, and the lid includes a convex portion to be inserted into the concave portion wherein the convex portion has an opening bored through the convex portion.
In the prior art, sample plates having structured wells are taught by Sundberg (US 6,086,825 A), Cote (US 20020104795 A1), Berndt (US 20050136546 A1), Sunwoldt (US 20080163702 A1), and Ishii (US 20120219473 A1), but they do not teach the structural features of the claims which allow the sample to change its shape and bulge upward when the lid is placed on the sample plate for easier collection by a PESI probe. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID E SMITH/Examiner, Art Unit 2881